GREEN, J.
(specially concurring).
I realize that I am bound by the doctrine of stare decisis to affirm the defendant’s conviction and sentence in this case. However, in accordance with my dissent in State v. Franklin, 836 So.2d 1112 (3d DCA 2003), I believe that Chapter Law 99-188, Laws of Florida, is violative of the single subject requirement of the Florida Constitution. See Art. Ill, § 6, Fla. Const.; see also Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), review dismissed, 821 So.2d 302 (Fla.2002).